DETAILED ACTION
This is an Office action based on application number 16/242,422 filed 8 January 2019, which is a divisional of application number 13/968,513 filed 16 August 2013, which is a divisional of application number 11/817,529 filed 6 August 2008, which is a national stage entry of PCT/US2006/007321 filed 2 March 2006, which claims priority to US Provisional Application No. 60/568,119 filed 3 March 2005. Claims 1-20 are pending.
Amendments to the claims, filed 30 September 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejections
The prior art rejections, made of record in the previously mailed Office action, are withdrawn due to a reconsideration of the prior art references.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, “66comprising” in line 6 should be changed to “comprising”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US Patent No. 6,348,118) in view of Junghans et al. (US Patent No. 6,284,378 B1) (Junghans).

Regarding instant claims 1 and 16-19, Johnson discloses a pressure-sensitive adhesive sheet material comprising a photopolymerization reaction product of starting materials comprising a monomeric mixture of at least one acrylic acid ester of an alkyl alcohol, an epoxy resin, a heat-activatable hardener for the epoxy resin, and a pigment (col. 1, lines 45-55). Said adhesive sheet comprising the photopolymerization product is construed to meet the claimed adhesive tape comprising a first adhesive layer. Said acrylic acid ester of an alkyl alcohol is construed to meet the claimed acrylic component. The combination of said epoxy resin and heat-activatable hardener for the epoxy resin is construed to meet the claimed thermosettable epoxy component comprising a curable epoxy resin; furthermore, said heat-activatable hardener for the epoxy resin is in combination with said epoxy resin is construed to characterize the adhesive tape as thermosettable and that the epoxy resin is heat curable.
	Johnson further teaches that the pigment is carbon black (col. 4, lines 14-15). Johnson discloses a specific example comprising a total of 0.48 parts of a carbon black pigment (Example 1; col. 7, line 65 to col. 8, lines 34).
	Johnson further teaches that the adhesive is useful in bonding objects such as glass, ceramics, metals, glass frit, and plastics to glass plate, such as automobile windshields, or other optically transparent substrates, and the color of the adhesive can be modified to provide an aesthetically pleasing surface when viewed through the window (col. 6, lines 16-25). Glass, ceramics, metals, glass frit, and plastics are construed to encompass opaque materials. This disclosure is construed to meet the claimed at least one of an opaque substrate and a transparent substrate.
	Johnson does not explicitly disclose the second adhesive layer and the thickness of each layer.
	However, Junghans discloses adhesive film laminates comprising a plurality of adhesive layers, wherein, through a multilayer structure, it is possible to control, in a targeted manner and separately from one another, the overall properties of the adhesive film laminates by varying, for example, the composition, the thickness, and the number of individual layers, and thus produce a spectrum of properties denied to the known single layer systems. Specifically, Junghans teaches that profile of properties of the individual layers can be controlled by the nature and amount of the formulation of the constituents used (polymers, fillers) and via the thickness of the individual adhesive layers (col. 1, line 63 to col. 2, line 16).
	Junghans further teaches that multilayer systems permit the production of adhesive films with differential (asymmetric) adhesion properties, wherein adhesion properties are tailed to the substrates used, in terms of bonding performance and redetachability, e.g., by using fillers in one layer of a two-layer adhesive film, it is possible to obtain a controlled level of reduction of adhesive force of one side of the adhesive film (col. 7, lines 1-10).
	Junghans further teaches that by varying the thickness of individual layers, it is possible, to a large extent, to control the mechanical properties of the adhesive films (col. 7, lines 48-53).
	Specifically, Junghans discloses that the thickness of the individual layers is between 5 µm and 3000 µm (col. 6, lines 45-46) (i.e., 0.197 mils to 118.110 mils), which includes the ranges recited by claims 16-17.
	Further, Junghans discloses that the adhesive layers comprise up to 40% by weight of at least a filler (Claims 8-9), which is inclusive of the amount of pigment recited by the claims 18-19 and includes the amount of carbon black pigment desired by Johnson.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art invention before him or her, to add a second layer adhesive layer having a controlled thickness and filler content as taught by Junghans. The motivation for doing so would have been that a multilayer construction of adhesive films having different thicknesses and filler content allow for an enhanced control of adhesive and mechanical properties over a single-layer adhesive structure. Further, it would have been obvious to ensure that the thickness of the adhesive layer of Johnson such that it is within the range disclosed by Junghans in order to obtain the desired control.
	As to the composition of the second layer recited by the claims, it appears that scope of Junghans encompasses an embodiment wherein at least the composition of the adhesive layers are the same (col. 4, lines 50-67). Therefore, it would have been obvious to use the same adhesive composition used to form the first adhesive layer of Johnson to also form the second adhesive layer having a different thickness and filler content. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
	As to the relative thickness and pigment concentration limitations recited by claim 1, the scope of the prior art combination encompasses an embodiment that must be substantially identical that desired by the claims because the scope of the invention encompasses an embodiment that has the same adhesive composition, thickness, and pigment concentration required by at least claims 1 and 16-19. Therefore, one of ordinary skill in the art would readily conclude that such an encompassed embodiment must have the same properties as those of Applicant’s invention, including the properties recited in claim 1. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Junghans with Johnson to obtain the invention as specified by the instant claims.

Regarding instant claims 2-3, the limitations recited by the claims are functional limitations attributed to the thickness and pigment content of the individual layers. As discussed above, as the scope of the prior art combination necessarily encompasses an embodiment that is substantially identical to the claims, the encompassed embodiment must have the same properties as the claimed invention, which includes the functional limitations of claim 2-3. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 4, Johnson discloses an adhesive sheet comprising a photopolymerization reaction product of starting materials comprising a monomeric mixture of at least one acrylic acid ester of an alkyl alcohol, an epoxy resin, a heat-activatable hardener for the epoxy resin, and a pigment (col. 1, lines 45-55). The combination of the epoxy component and a heat-activatable hardener for the epoxy component is construed to represent a heat activatable epoxy component.

Regarding instant claim 5, Johnson further teaches that the adhesive is useful in bonding objects such as glass, ceramics, metals, glass frit, and plastics to glass plate, such as automobile windshields, or other optically transparent substrates (col. 6, lines 16-25), wherein glass, ceramics, metals, glass frit, and plastics are construed to encompass opaque materials. Therefore, there exists an embodiment, encompassed by the prior art combination, that the second adhesive layer is adhered to the opaque substrate.

Regarding instant claims 6-7, Johnson further teaches that the adhesive is useful in bonding objects such as glass, ceramics, metals, glass frit, and plastics to glass plate, such as automobile windshields, or other optically transparent substrates (col. 6, lines 16-25), wherein glass, ceramics, metals, glass frit, and plastics are construed to encompass opaque materials. Therefore, there exists an embodiment, encompassed by the prior art combination, that the first adhesive layer is adhered to the transparent substrate.

Regarding instant claims 8-10, Johnson further teaches that the adhesive is useful in bonding objects such as glass, ceramics, metals, glass frit, and plastics to glass plate, such as automobile windshields, or other optically transparent substrates (col. 6, lines 16-25). Johnson further discloses, specifically, bonding a mirror button to a glass surface (Claim 13), wherein a U-shaped piece of adhesive sheet material, cut slightly smaller than the mirror button, is adhered to a U-shaped stainless steel mirror button (col. 7, lines 38-56).

Regarding instant claims 11-15, Johnson further teaches that the adhesive is useful in bonding objects such as glass, ceramics, metals, glass frit, and plastics to glass plate, such as automobile windshields, or other optically transparent substrates (col. 6, lines 16-25).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson in view of Junghans as applied to claim 1 above, and further in view of Hyde (US Patent No. 6,045,895) (Hyde).

Regarding instant claim 20, Johnson in view of Junghans discloses the adhesive article as cited above, but does not explicitly the third layer as set forth in the instant claim. It is noted, however, that the third layer, as claimed, is substantially identical to that of the claimed first adhesive layer.
	Hyde, however, discloses multilayer films having pressure sensitive adhesive layers (Title), wherein said films comprise alternating layers of a first pressure sensitive adhesive material alternating with layers of a second pressure sensitive adhesive material (col. 1, lines 64-67). Hyde teaches that multilayer films comprising alternating layers of a first pressure sensitive adhesive material and second pressure sensitive adhesive material takes advantage of properties of each of the pressure sensitive adhesive materials (col. 5, lines 41-44). Hyde further discloses that multilayer films will typically have different properties at different number of layers (col. 5, lines 20-21).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to form a multilayer sheet by duplicating the first pressure sensitive adhesive layer on the opposite surface of the second pressure sensitive adhesive layer of Johnson as prescribed by Hyde. The motivation for doing so would have been to take advantage of the properties of each pressure sensitive adhesive material and to take advantage of different properties that would arise from the use of multiple layers of at least the first adhesive layer.
	The prior art combination does not explicitly disclose the functional limitations regarding the thickness and pigment content of the adhesive layer. However, the scope of the prior art encompasses an embodiment that is substantially identical to the claims in terms of construction, composition (i.e., adhesive type and pigment type), and thickness of the layers; therefore, one of ordinary skill in the art would expect the encompassed embodiment to have the same properties as article of the claims, including those properties listed above. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Hyde with Johnson in view of Junghans as specified by the instant claim.


In response to Applicant’s arguments, the claims are rejected under new grounds. Applicant’s arguments are not commensurate with the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        12/01/2022